Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module in claims 12-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, paragraph [0034] specifically provides that claimed module would include hardware circuitry, where one of ordinary skill in the art would have recognized the structure of such circuitry and equivalents (e.g. processors, computers, circuit boards, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 12, and 20, the instant claims each presents the determination of whether the new protocol is compliant or non-compliant with the cloud network.  A cloud network is interpreted as being a network (a plurality of interconnected devices that can exchange data and share resources) implemented in a cloud infrastructure, where such would not include any specific rules or anything else that would be able to be used to check compliance against.  In the instant specification, the only recitations of the checking of compliance of a protocol with a cloud network appears to provide the same detail as provided in the instant claim (e.g. paragraph [0003] and [0016]).  Meanwhile, in other locations in the specification, different compliance checks are performed, such as the compliance of the protocols can be checked by regulators (Paragraph [0063] where compliance of the protocols and the current state of the infrastructure is checked, but not the compliance of the protocols with the infrastructure, let alone the cloud network) and compliance of resources can be checked against the protocol (Paragraph [0064] where it appears that the resources are checked for changes based on new protocols, but this is not the same as checking the compliance of the protocol with the resources).  Applicant should indicate where disclosure can be found that demonstrates that a cloud network includes some criteria that would provide clarity of how one of ordinary skill in the art would check compliance of a protocol with a cloud network, or amend the instant claim to specifically provide what the compliance of the protocol is being checked against.  Claims 2-11 and 13-19, which depend from one of claims 1 and 12, are rejected for the same.  The instant claims are not being reinterpreted from the plain language of the instant claims, as it is unclear what compliance is to be determined.
With regard to claims 4 and 15, the instant claims recite an alternate change, where no other change is recited.  It is unclear if such alternate change requires only one change (rendering the term “alternate” as little more than a label) or if the alternate change would require two changes (the non-alternate and the alternate change).  The instant claims should be amended to clarify what the other change is.

Allowable Subject Matter
The instant claims would be found to be allowable over the prior art of record if the above rejections were overcome without changing the scope of the instant claims, where reasons for allowance will be provided in such a case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444